Citation Nr: 0418967	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service-connected 
duodenal ulcer disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from May 1952 to April 1954.

This appeal arises from a June 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which continued a 
10 percent evaluation for service-connected duodenal ulcer 
disease.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist. Part of the duty to assist includes obtaining a VA 
examination which is adequate for disability evaluation 
purposes.  In this case, while the veteran was provided with 
an examination, it was done without benefit of the claims 
folder.  Moreover, on radiological examination it was noted 
that the veteran had an active duodenal ulcer and that 
follow-up examination was to be conducted following 
treatment.  It appears that there may be additional medical 
records available.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  
Specifically, the VCAA notice received 
by the veteran in April 2002 did not 
inform him of the types of evidence VA 
is obligated to obtain on his behalf.   
See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2003).  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the VAMC in 
San Juan and request records of the 
veteran's treatment at that facility 
from May 2002 until the present.  All 
records obtained should be associated 
with the claims folder.  

3.  Thereafter, the RO should arrange 
to have the veteran undergo a special 
gastrointestinal examination in order 
to ascertain the nature and severity of 
the duodenal ulcer disease.  All 
indicated tests and laboratory studies 
should be conducted to include any 
tests necessary to determine whether 
the veteran is anemic.  The claims 
folder must be made available to and be 
reviewed by the examiner.

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



